Motion Denied; Briefs filed October 20, 2021, and October 22, 2021 Stricken;
and Order filed November 23, 2021.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-21-00400-CV
                                 ____________

                       SELENA MCDADE, Appellant

                                       V.

  FOUNTAINS AT TIDWELL, LTD; HETTING MANAGEMENT CORP;
       AND INVESTORS MANAGEMENT GROUP, LLC, Appellees


                   On Appeal from the 165th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-35361

                                    ORDER

      On October 20, 2021, appellant filed a brief. On October 21, 2021, appellant
filed a motion to file an amended brief and on October 22, 2021, an amended brief
was filed. Neither brief complies with the Texas Rules of Appellate Procedure by
failing to contain a clear and concise argument for the contentions made with
appropriate citations to the record. See Tex. R. App. P. 38.1(g). Specifically,
appellant’s brief cites to the appendix to the brief rather than to the record before
this court.

       Accordingly, we order appellant’s brief filed October 20, 2021, stricken.
Appellant’s motion to file the amended brief filed October 22, 2021, is denied and
that brief also stricken.

       Appellant is ordered to file a brief that complies with the Texas Rules of
Appellate Procedure within ten (10) days of the date of this order. See Tex. R.
App. P. 38.1.

       If appellant files another brief that does not comply with Rule 38, the court
may strike the brief, prohibit appellant from filing another, and proceed as if
appellant had failed to file a brief. See Tex. R. App. P. 38.9(a). Pursuant to Texas
Rule of Appellate Procedure 38.8(a), where an appellant has failed to file a brief,
we may dismiss the appeal for want of prosecution. If appellant fails to timely file
a brief in accordance with Rule 38, the appeal will be dismissed for want of
prosecution. See Tex. R. App. P. 38.8(a)(1).



                                   PER CURIAM


Panel consists of Justices Jewell, Bourliot, and Poissant.